Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of May 4, 2012 (this “Agreement”),
is entered into by and among Ecolab Inc., a Delaware corporation (the
“Company”), and Cascade Investment, L.L.C. and Bill & Melinda Gates Foundation
Trust (each, a “Holder” and together, the “Holders”).

 

WHEREAS, the Company and the Holders have entered into that certain agreement,
dated as of the date hereof (the “Stockholder Agreement”); and

 

WHEREAS, in consideration for the Stockholder Agreement, the Company has agreed
to provide the Holders with certain registration rights with respect to the
Registrable Securities (as defined herein) as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Stockholder Agreement and herein, intending to be legally
bound, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01          Definitions.  The following terms shall have the meanings
ascribed to them below:

 

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by applicable law or
executive order to close or are otherwise generally closed.

 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering either the Securities Act or the
Exchange Act.

 

“Common Stock” means the common stock, par value $1.00 per share, of the Company
(and any other securities into which or for which the Common Stock may be
converted or exchanged pursuant to a dividend, stock split, plan of
recapitalization, reorganization, merger, sale of assets or otherwise).

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Covered Person” has the meaning set forth in Section 3.01.

 

“Damages” has the meaning set forth in Section 3.01.

 

“Demand Registration” has the meaning set forth in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Holder” and “Holders” has the meaning set forth in the preamble to this
Agreement, and shall include any Permitted Transferee that becomes a Holder
pursuant to Section 4.05.

 

--------------------------------------------------------------------------------


 

“Holders’ Counsel” has the meaning set forth in Section 2.03.

 

“Indemnified Party” has the meaning set forth in Section 3.03.

 

“Indemnifying Party” has the meaning set forth in Section 3.03.

 

“Initiating Holder” has the meaning set forth in Section 2.01(a).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Participating Holders” shall mean Holders participating in the registration
relating to the Registrable Securities.

 

“Permitted Transferee” has the meaning set forth in Section 4.05.

 

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, university, group, joint-stock company or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

 

“register”, “registered” and “registration” shall mean any registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement.

 

“Registrable Securities” means, subject to the last sentence of this definition,
shares of Common Stock beneficially owned by any of the Holders and not acquired
in violation of the Stockholder Agreement.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(i) they are sold or otherwise transferred pursuant to an effective registration
statement under the Securities Act or (ii) in the case of a Holder who is not an
affiliate of the Company, such shares of Common Stock shall have been or all
remaining Registrable Securities held by such Holder may immediately be sold
under Rule 144 (or any similar provision then in force) under the Securities Act
and without any volume or manner of sale restrictions.

 

“Registration Expenses” has the meaning set forth in Section 2.03.

 

“Registration Request” has the meaning set forth in Section 2.01(a).

 

“Registration Statement” means any registration statement of the Company on an
appropriate registration form under the Securities Act that covers any of the
Registrable Securities, including the prospectus, amendments and supplements
thereto, and all exhibits and material incorporated by reference therein.

 

“Request Date” has the meaning set forth in Section 2.01(a).

 

“Request Notice” has the meaning set forth in Section 2.01(a).

 

“Scheduled Black-out Period” means any black-out period declared by the Company
in connection with a quarterly earnings release in accordance with Company
policy (as may be amended from time to time).

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Shelf Registration Statement” means a Registration Statement on Form S-3 (or
any successor or similar provision) or any similar short-form or other
appropriate Registration Statement that may be available at such time, in each
case for an offering to be made on a continuous or delayed basis pursuant to
Rule 415 (or any successor or similar provision) under the Securities Act
covering Registrable Securities. To the extent that the Company is a “well-known
seasoned issuer” (as such term is defined in Rule 405 (or any successor or
similar rule) of the Securities Act), a “Shelf Registration Statement” shall be
deemed to refer to an “automatic shelf registration statement,” as such term is
defined in Rule 405 (or any successor or similar rule) of the Securities Act.

 

“Stockholder Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Suspension Notice” has the meaning set forth in Section 2.06(a).

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter of such registration, in the light of
marketing factors (including an adverse effect on the per share offering price),
be limited.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.01          Demand For Registration; Underwritten Offering.

 

(a)        Requests for Registration.  Subject to the blackout provisions
contained in Section 2.06 and the limitations set forth in this Section 2.01, a
Holder or group of Holders (such Holder or group of Holders, the “Initiating
Holder(s)”) shall have the right to require the Company to effect a registration
with respect to Registrable Securities beneficially owned by such Initiating
Holder(s) for an underwritten registration (which, for the avoidance of doubt,
may be pursuant to a Shelf Registration Statement as determined by the
Initiating Holder(s)) under the Securities Act (a “Registration Request”) by
delivering a written request therefor (a “Request Notice”) to the Company
specifying the number of Registrable Securities to be included in such
underwritten registration by the Initiating Holder(s).  In no event shall the
Initiating Holder(s) make a Registration Request under this Section 2.01(a) to
offer in the aggregate less than Registrable Securities that constitute three
percent (3%) of the Company’s outstanding Common Stock as of the date of the
Request Notice (the “Request Date”).  As soon as practicable after the receipt
of a Registration Request, the Company shall (i) give written notice of such
request to all other Holders and (ii) use commercially reasonable efforts to
effect the registration (including, without limitation, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) of the Registrable
Securities that have been requested to be registered in the Registration Request
or by any other Holder by written notice to the Company given within fifteen
(15) Business Days after the date the Company delivered such Holders notice of
the Registration Request.  Any registration requested by a Holder or Holders
pursuant to this Section 2.01(a) is referred to in this Agreement as a “Demand
Registration”.  The Company shall not be obliged under this Section 2.01(a) to
effect more than (A) one (1) Demand Registration during any nine-month period or
(B) a total of three (3)

 

3

--------------------------------------------------------------------------------


 

Demand Registrations on behalf of the Holders.  For the avoidance of doubt, the
Company, at its sole option, may elect to utilize an existing Registration
Statement for the purpose of registering any Registrable Securities covered by a
Demand Registration.

 

(b)        Underwriting.  Unless effected pursuant to a Shelf Registration
Statement, the offering of the Registrable Securities pursuant to such Demand
Registration shall be in the form of an underwritten public offering only. The
managing underwriter to administer the offering in connection with any such
Demand Registration will be chosen by the Company, subject to the prior written
consent, not to be unreasonably withheld, conditioned, or delayed, of the
Initiating Holder(s).  The Initiating Holder(s) may designate a co-managing
underwriter in connection with any such Demand Registration, subject to the
prior written consent, not to be unreasonably withheld, conditioned, or delayed,
of the Company.   The right of any Participating Holder other than the
Initiating Holder(s) to registration pursuant to this Section 2.01 will be
conditioned upon such holder agreeing to the method of distribution being
proposed by the Initiating Holder(s) and, in the case of an underwritten
offering, agreeing to such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting.  If applicable, the Company and the
Participating Holder(s) shall enter into an underwriting agreement in customary
form with the managing Underwriter, which underwriting agreement shall have
substantially the same indemnification provisions as set forth in this
Agreement.

 

(c)        Priority on Demand Registration.  If, in connection with a Demand
Registration, the managing Underwriter gives written advice to the Company of an
Underwriters’ Maximum Number, then the Company shall so advise all Initiating
Holder(s) and the Company will be required to include in such registration only
the Underwriters’ Maximum Number, which securities will be so included in the
following order of priority: (i) first, Registrable Securities of the Initiating
Holder(s), pro rata on the basis of the aggregate number of Registrable
Securities owned by all Initiating Holder(s) who have delivered written requests
for registration pursuant to this Section 2.01, (ii) second, Registrable
Securities of any other Participating Holders, pro rata on the basis of the
aggregate number of Registrable Securities owned by all such Participating
Holders who have delivered written requests for registration pursuant to this
Section 2.01, (iii), third, any shares of Common Stock to be sold by the Company
and (iv) fourth, any shares of Common Stock requested to be included pursuant to
the exercise of other contractual registration rights granted by the Company,
pro rata among such holders (if applicable) on the basis of the aggregate number
of securities requested to be included by such holders.

 

(d)        Effected Demand Registration.  An offering pursuant to
Section 2.01(a) shall not be counted as a Demand Registration for purposes of
the second to last sentence of Section 2.01(a) unless such offering is
completed, except that in the event (i) the Company has made substantial efforts
to effect an offering pursuant to a Registration Request and such offering is
not completed due to action or non-action of the Holders or (ii) the offering
contemplated by a Registration Request does not close within 180 days of the
date on which the applicable Registration Statement has been declared effective
by the SEC despite the commercially reasonable efforts of the Company, such
offering will be so counted as a Demand Registration and the Company shall have
no further obligations to effect such offering.

 

Section 2.02          Piggyback Registration.

 

(a)        Notice of Piggyback Registration.  If the Company proposes to
register any of its equity securities under the Securities Act either for the
Company’s own account or for the account of any of its stockholders (other than
(A) securities to be issued solely in connection with any acquisition of or
business combination with any entity or business, (B) securities issuable solely
upon the exercise of stock options, (C) securities issuable solely pursuant to
employee benefit plans, (D) securities issuable in connection with an exchange
offer, (E) a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be

 

4

--------------------------------------------------------------------------------


 

included in a Registration Statement, or (F) for Initiating Holder(s) pursuant
to Section 2.01 hereof entitled to participate in a registration) (each such
registration not withdrawn or abandoned prior to the effective date thereof
being herein called a “Piggyback Registration”), the Company will give written
notice to all Holders of such proposal not later than the earlier to occur of
(i) the seventh (7th) Business Day following the receipt by the Company of
notice of exercise of any registration rights by any Persons, and (ii) the
fifteenth (15th) Business Day prior to the anticipated filing date of such
Piggyback Registration.

 

(b)        Piggyback Rights.  Subject to the provisions contained in
Section 2.02(c), the Company will be required to use commercially reasonable
efforts to include in each Piggyback Registration such Registrable Securities as
requested in a written notice from any Holder delivered to the Company no later
than ten (10) Business Days following delivery of the notice from the Company
specified in Section 2.02(a).

 

(c)        Priority on Piggyback Registrations.  If a Piggyback Registration is
an underwritten registration, and the managing underwriter shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, or on the account of such holder or holders for whom or for which the
registration was originally being effected pursuant to demand or other
registration rights, as applicable, and (ii) if the Underwriters’ Maximum Number
exceeds the number of securities proposed to be included pursuant to clause (i),
then such excess, up to the Underwriters’ Maximum Number, shall be allocated pro
rata among any Participating Holders and any holders of other piggyback
registration rights on the basis of the number of securities requested to be
included therein by each such Holder or other Person.

 

(d)        Selection of Underwriter(s).  If the Piggyback Registration is
proposed to be underwritten, the Company will so advise the Holders in the
notice referred to in Section 2.02(a).  In such event, the right of any Holder
to registration pursuant to this Section 2.02 will be conditioned upon such
holder’s participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting.  The Company, or the holder or
holders for whom or for which such registration was originally being effected
pursuant to demand or other registration rights, as applicable, shall have the
sole right to select the investment banker(s) and managing underwriter(s) in any
such underwritten Piggyback Registration.

 

Section 2.03          Registration Expenses.  In connection with registrations
pursuant to Section 2.01 or 2.02 hereof, the Company shall pay the following
registration costs and expenses incurred in connection with the registration
thereunder (the “Registration Expenses”): (i) registration and filing fees and
expenses, including, without limitation, those related to filings with the
Commission, (ii) fees and expenses of compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registrable Securities), (iii) reasonable
processing, duplicating and printing expenses, including, without limitation,
expenses of printing any prospectuses or issuer free writing prospectuses
reasonably requested by any Participating Holder, (iv)  the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties, the expense of any
liability insurance and the expense of any annual audit or quarterly review),
(v) fees and expenses incurred in connection with listing the Registrable
Securities for trading on a national securities exchange, including, without
limitation, fees and expenses of The New York Stock Exchange, (vi) fees and
expenses in connection with the preparation of the registration statement and
related documents covering the Registrable Securities, (vii) fees and expenses,
if any, incurred with respect to any filing with FINRA, (viii) any documented
out-of-pocket expenses of the Underwriter(s) incurred with the approval of the
Company, (ix) the cost of providing any CUSIP or other identification numbers
for the Registrable Securities, (x) fees

 

5

--------------------------------------------------------------------------------


 

and expenses and disbursements of counsel for the Company and fees and expenses
for independent certified public accountants retained by the Company (including,
without limitation, the expenses of any comfort letters or costs associated with
the delivery by independent certified public accountants of a comfort letter or
comfort letters requested), and (xi) fees and expenses of any special experts
retained by the Company in connection with such registration. Each Participating
Holder shall be responsible for any underwriting fees, discounts or commissions
as well as disbursements to counsel for any Participating Holder (“Holders’
Counsel”) attributable to the sale of Registrable Securities pursuant to a
Registration Statement.

 

Section 2.04          Registration Procedures.  In the case of each registration
effected by the Company pursuant to this Agreement, the Company shall keep each
Participating Holder advised in writing as to the initiation of each
registration and as to the completion thereof.  In connection with any such
registration (in each case, to the extent applicable):

 

(a)        The Company shall prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities (which, for the avoidance
of doubt, may be a Shelf Registration Statement) and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
reasonably practicable, or prepare and file with the Commission a prospectus
supplement with respect to such Registrable Securities pursuant to an effective
Registration Statement and, upon the request of the holders of a majority of the
Registrable Securities registered thereunder, keep such Registration Statement
effective or such prospectus supplement current, until (i) in the case of a
Shelf Registration, the earlier of (A) 180 days after the effective date, (B)
the date on which all Registrable Securities covered thereby have been sold
pursuant to such registration and (C) the first date on which no Registrable
Securities remain outstanding and (ii) in the case of any Registration Statement
not related to a Shelf Registration, the earlier of (A) the date on which all
Registrable Securities covered thereby have been sold pursuant to such
registration and (B) the expiration of ninety (90) days after such registration
statement becomes effective.

 

(b)        The Company will prepare and file with the Commission such amendments
and supplements to the Registration Statement, prospectus, prospectus supplement
or any issuer free writing prospectus used in connection with such Registration
Statement as may be necessary to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of Registrable Securities
covered thereby for the period set forth in Section 2.04(a).

 

(c)        Prior to filing a Registration Statement, a prospectus or any issuer
free writing prospectus or any amendment or supplement to such Registration
Statement, prospectus or issuer free writing prospectus, the Company will make
available to (i) each Participating Holder, (ii) Holders’ Counsel and (iii) each
Underwriter of the Registrable Securities covered by such Registration
Statement, copies of such Registration Statement, prospectus or issuer free
writing prospectus and each amendment or supplement as proposed to be filed,
together with any exhibits thereto, and thereafter, furnish to such
Participating Holders, Holders’ Counsel and Underwriters, if any, such
reasonable number of copies of such Registration Statement, prospectus or issuer
free writing prospectus and each amendment and supplement thereto, without
charge, the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as such
Participating Holder, Holders’ Counsel or Underwriters may reasonably request in
order to permit the Participating Holders and Holders’ Counsel sufficient time
to review and comment on the same and facilitate the disposition of the
Registrable Securities in accordance with the plan of distribution set forth in
the prospectus included in the Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(d)        The Company will promptly notify each Participating Holder of any
stop order issued or threatened by the Commission and, if entered, use
commercially reasonable efforts to prevent the entry of such stop order or to
remove it as soon as reasonably possible.

 

(e)        On or prior to the date on which the Registration Statement is
declared effective, the Company shall use commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions as any Participating Holder reasonably
requests and do any and all other lawful acts and things which may be necessary
or advisable to enable the Participating Holders to consummate the disposition
in such jurisdictions of such Registrable Securities, and use commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective while the Registration Statement effective; provided, that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (e), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction.

 

(f)        The Company will notify each Participating Holder, Holders’ Counsel
and the Underwriter promptly and confirm such notice in writing, (i) when any
prospectus, prospectus supplement, post-effective amendment or issuer free
writing prospectus has been filed and, with respect to a Registration Statement
or any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement, prospectus or issuer
free writing prospectus for additional information to be included in any
Registration Statement, prospectus or issuer free writing prospectus, (iii) of
the issuance by any state securities commission or other regulatory authority of
any order suspending the qualification or exemption from qualification of any of
the Registrable Securities under state securities or blue sky laws or the
initiation of any proceedings for that purpose, and (iv) of the occurrence of
any event that makes any statement made in a Registration Statement or any
related prospectus or issuer free writing prospectus or any document
incorporated or deemed to be incorporated by reference therein untrue in a
material way or that requires the making of any changes in such Registration
Statement, prospectus, issuer free writing prospectus or documents so that such
documents do not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements in the Registration Statement, prospectus or issuer free writing
prospectus not misleading in light of the circumstances in which they were made;
and, in the case of clauses (ii) and (iv), as promptly as practicable
thereafter, prepare and file with the Commission a supplement or amendment to
such Registration Statement, prospectus or issuer free writing prospectus so
that such Registration Statement, prospectus or issuer free writing prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and, in the case of
clause (iii), use its reasonable best efforts to obtain the withdrawal of such
suspension of qualification as promptly as practicable.  Each Participating
Holder hereby agrees to keep any disclosures under subsection (iv) above
confidential until such time as a supplement or amendment is filed.

 

(g)        The Company will furnish customary closing certificates and other
deliverables to the Underwriter(s) and the Participating Holders and enter into
customary agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.

 

(h)        The Company shall use commercially reasonable efforts to ensure the
obtaining of all necessary approvals from FINRA.

 

7

--------------------------------------------------------------------------------


 

(i)         The Company shall use its reasonable best efforts to furnish to the
lead underwriter, addressed to the underwriters, (1) an opinion of counsel for
the Company (which may be the Company’s General Counsel), dated the effective
date of the registration statement and the closing of the sale of any securities
thereunder, as well as a consent to be named in the registration statement or
any prospectus thereto, and (2) comfort letters as well as an audit opinion and
consent to be named in the registration statement or any prospectus relating
thereto signed by the Company’s independent public accountants who have examined
and reported on the Company’s financial statements included in the registration
statement covering substantially the same matters with respect to the
registration statement (and the prospectus or any issuer free writing prospectus
included therein) and (in the case of the accountants’ comfort letters) with
respect to events subsequent to the date of the financial statements, as are
customarily covered in opinions of issuer’s counsel and in accountants’ comfort
letters delivered to the underwriters in underwritten public offerings of
securities, to the extent that the Company is required to deliver or cause the
delivery of such opinion or comfort letters to the underwriters in an
underwritten public offering of securities.

 

(j)         The Company shall make available for inspection by any Participating
Holder, any underwriter participating in the disposition pursuant to the
Registration Statement and any attorney, accountant or other agent retained by
any such Participating Holder or underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by such Participating Holder, underwriter,
attorney, accountant or agent in connection with the Registration Statement,
subject to confidentiality agreements with third persons, matters covered by
attorney/client privilege and attorney work product doctrine and protecting
proprietary information.

 

Section 2.05          Participating Holders’ Obligations.  The Company may
require each Participating Holder to promptly furnish in writing to the Company
such information regarding the distribution of the Registrable Securities as the
Company may from time to time reasonably request and such other information as
may be legally required in connection with such registration, including, without
limitation, all such information as may be requested by the Commission.  Each
Participating Holder agrees that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in Section 2.04(f)(ii) through
(iv) hereof, such Participating Holder will forthwith discontinue the offering
or selling of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Participating Holder’s receipt
of the copies of the supplemented or amended prospectus or issuer free writing
prospectus contemplated by Section 2.04(f) hereof, and, if so directed by the
Company, such Participating Holder will deliver to the Company all copies, other
than permanent file copies then in such Participating Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Participating Holder, of the most recent prospectus or issuer free writing
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

Section 2.06          Blackout Provisions.

 

(a)        Notwithstanding anything in this Agreement to the contrary, by
delivery of written notice to the Participating Holders (a “Suspension Notice”)
stating which one or more of the following limitations shall apply to the
addressee of such Suspension Notice, the Company may, if permitted by the
provisions of the following sentence, (1) postpone effecting a registration
under this Agreement, or (2) require such addressee to refrain from the offering
or selling of Registrable Securities under the registration, in either case for
a period of no more than 180 consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed).  The Company
may postpone effecting a registration or apply the limitations on dispositions
specified in clause 2 of this Section 2.06(a) if (w) the Company in good faith
determines that such registration or disposition would materially impede, delay
or interfere with any material transaction then pending or proposed to be
undertaken by the

 

8

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries, (x) the Company in good faith determines
that the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Company
reasonably believes would not be in the best interests of the Company, (y) the
Company in good faith otherwise determines that it would be materially
detrimental to the Company or its security holders for such registration to be
effected at such time, or (z) during any Scheduled Black-Out Period (except, in
the case of this clause (z), only for the duration of such Scheduled Black-Out
Period).

 

(b)        If the Company shall take any action pursuant to clause 2 of Section
2.06(a) with respect to any Participating Holder in a period during which the
Company shall be required to cause a Registration Statement to remain effective
under the Securities Act and the prospectus to remain current, such period shall
be extended for such Person by one (1) day beyond the end of such period for
each day that, pursuant to Section 2.06(a), the Company shall require such
Person to refrain from the offering or selling of Registrable Securities owned
by such Person.

 

Section 2.07          Clear Market Periods.

 

(a)        In the event of a registration by the Company involving the offering
and sale by the Company of equity securities (including without limitation
Common Stock) or securities convertible into or exchangeable for its equity
securities (including without limitation Common Stock), the Holders agree, if
and to the extent requested in writing by the Company (or, in the case of an
underwritten public offering, by the managing underwriter or underwriters), not
to effect any public sale or distribution (excluding any sale pursuant to Rule
144 under the Securities Act) of any securities (except, in each case, as part
of the applicable registration, if permitted) which securities are the same as
or similar to those being registered in connection with such registration, or
which are convertible into or exchangeable or exercisable for such securities,
during the period beginning seven days before, and ending 60 days (or such
lesser period as may be permitted by the Company or such managing underwriter or
underwriters) after the effective date of the Registration Statement filed in
connection with registration; provided that, if such registration is to be
effected pursuant to a Shelf Registration Statement, such 60-day period shall
begin upon the earlier of (i) the filing with the SEC of a preliminary
prospectus supplement relating to such registration or (ii) the filing of a
final prospectus supplement relating to any such registration.

 

(b)        In the case of a registration of a class of Registrable Securities
pursuant to Section 2.01, the Company agrees, if and to the extent requested in
writing by the holders of a majority of such class of Registrable Securities to
be sold pursuant to the such registration (or, in the case of an underwritten
public offering, by the managing underwriter or underwriters in such
underwritten public offering), not to effect (or register for sale) any public
sale or distribution of any securities which are the same as or similar to those
being registered, or which are convertible into or exchangeable or exercisable
for such securities, during the period beginning seven days before, and ending
60 days (or such lesser period as may be permitted by such holders or such
underwriter or underwriters) after the effective date of the Registration
Statement filed in connection with registration; provided that, if such
registration is to be effected pursuant to a Shelf Registration Statement, such
60-day period shall begin upon the earlier of (i) the filing with the SEC of a
preliminary prospectus supplement relating to such registration or (ii) the
filing of a final prospectus supplement relating to any such registration. 
Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if the same (A) is made pursuant to registration on Form S-4 or
S-8 or any successor form to such forms or (B) as part of any registration of
securities for offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01          Indemnification by the Company.  With respect to each
Registration which has been effected pursuant to Section 2.01 or Section 2.02,
the Company agrees, notwithstanding the termination of this Agreement, to
indemnify and hold harmless, to the fullest extent permitted by law, each
Participating Holder and each of its managers, members, partners, officers,
directors, employees and agents, and each Person, if any, who controls such
Participating Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, together with the managers, members, partners,
officers, directors, employees and agents of such controlling Person (each such
Person being referred to herein as a “Covered Person”), from and against any and
all losses, claims, damages, liabilities, reasonable attorneys’ fees, costs and
expenses of investigating and defending any such claim (collectively, “Damages”)
and any action in respect thereof to which such Participating Holder, and any
such Covered Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or proceedings in respect thereof) arise out of, or are
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (including any prospectus or issuer
free writing prospectus) (or any amendment or supplement thereto), or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or issuer free writing prospectus, in light of the circumstances in
which they were made) not misleading, and shall reimburse such Participating
Holder and each such Covered Person for any legal and other expenses reasonably
incurred by such Participating Holder or Covered Person in investigating or
defending or preparing to defend against any such Damages or proceedings;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement, or omission or alleged omission, made or
incorporated by reference in such Registration Statement, any such prospectus,
issuer free writing prospectus or preliminary prospectus or any amendment or
supplement thereto, or any document incorporated by reference therein, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by any Participating Holder or Covered Person for use
therein.

 

Section 3.02          Indemnification by the Participating Holders.  Each of the
Participating Holders agree, severally but not jointly, to indemnify and hold
harmless the Company, its officers, directors, employees, agents, each
underwriter and each Person, if any, who controls the Company or any of its
subsidiaries within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, together with the managers, members, partners, officers,
directors, employees and agents of such Person, to the same extent as the
foregoing indemnity from the Company to the Participating Holders, for
information related to the Participating Holders or a Covered Person, or their
plan of distribution, furnished in writing by the Participating Holders or any
Covered Person to the Company for use in any Registration Statement, prospectus
or issuer free writing prospectus, or any amendment or supplement thereto, or
any preliminary prospectus.  No Holder shall be required to indemnify any Person
pursuant to this Section 3.02 for any amount in excess of the net proceeds of
the Registrable Securities sold for the account of such Holder.

 

Section 3.03          Conduct of Indemnification Proceedings.  Promptly after
receipt by any Person (an “Indemnified Party”) of notice of any claim or the
commencement of any action in respect of which indemnity may be sought pursuant
to Section 3.01 or 3.02, the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an “Indemnifying Party”), notify the Indemnifying Party in writing of
the claim or the commencement of such action.  The failure to notify the
Indemnifying Party in accordance with the preceding sentence shall not relieve
the Indemnifying Party from any liability that it may have to an Indemnified
Party under

 

10

--------------------------------------------------------------------------------


 

Section 3.01 or 3.02, except to the extent that the Indemnifying Party is
prejudiced thereby.  If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable out-of-pocket costs of investigation; provided, that the Indemnified
Party shall have the right to employ separate counsel to represent the
Indemnified Party who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable opinion of counsel to such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest between them, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
claim or action or separate but substantially similar or related claims or
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (together with appropriate local counsel) at any time for all
Indemnified Parties.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any claim or pending
or threatened proceeding in respect of which the Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.  Whether or not the defense of any claim or action is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its written consent.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01          Holdback.  If requested by the underwriters managing any
underwritten offering in which any Registrable Securities are eligible to be
sold (without giving effect to any Underwriters’ Maximum Number), without the
prior written consent of the underwriter for such offering during the period
specified by such underwriter, which period shall not exceed fourteen (14) days
prior to or sixty (60) days following the effective date of the applicable
registration, each Holder will agree with such underwriter and the other holders
of Registrable Securities not to transfer any Common Stock or any other equity
securities of the Company.

 

Section 4.02          Limitations on Transfer.  The provisions of Section 3 of
the Stockholder Agreement will apply to any transfers of Registrable Securities
pursuant to this Agreement or any registered offering.

 

Section 4.03          Suspension of Registration Rights and Termination.

 

(a)        The rights and obligations of the parties under this Agreement shall
be suspended and of no force and effect during the period from the date hereof
until the initial acquisition by the Cascade Parties (as defined in the
Stockholder Agreement) of “beneficial ownership” (as defined in the Stockholder
Agreement) of, in the aggregate, fifteen percent (15%) or more of outstanding
shares of Common Stock.

 

11

--------------------------------------------------------------------------------


 

(b)        The rights granted under this Agreement shall terminate upon the
earlier of (i) the termination of the Stockholder Agreement or (ii) the date
that the Registrable Securities represent less than two percent (2%) of the
then-outstanding Common Stock.

 

(c)        Notwithstanding anything contained in this Agreement, the rights of
the Holders and the obligations of the Company under Article II of this
Agreement shall be suspended and of no force and effect in the event and for so
long as a Cascade Party (as defined in the Stockholder Agreement) is in breach
of the terms and conditions of the Stockholder Agreement.

 

Section 4.04          Amendment and Modification.  This Agreement may be
amended, modified and supplemented, and any of the provisions contained herein
may be waived, only by a written instrument signed by the Company and each
Holder, provided that the addition of a permitted assign as a Holder hereunder
shall not constitute an amendment or modification for purposes of this Section
4.04.

 

Section 4.05          Assignment; Binding Effect; Entire Agreement.  The rights
and obligations hereunder may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder, effective only for so long as such
transferee remains a controlled affiliate of a Holder as of the date hereof (a
“Permitted Transferee”) without the consent of the Company or the other
Holders.  Such assignment shall be effective upon receipt by the Company of (x)
written notice from the Holder certifying that the transferee is a Permitted
Transferee, stating the name and address of the Permitted Transferee and
identifying the amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred, and (y) a written agreement
from the Permitted Transferee to be bound by all of the terms of this
Agreement.  Upon receipt of the documents referenced in (x) and (y) above, the
Permitted Transferee shall thereafter be deemed to be a “Holder” for all
purposes of this Agreement.  Except as set forth above, this Agreement and the
rights and obligations hereunder may not be assigned by any party hereto without
the prior written consent of each of the other parties hereto.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and assigns. 
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them
with respect to the subject matter hereof.

 

Section 4.06          Severability.  In the event that any provision of this
Agreement or the application of any provision hereof is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected except to the extent necessary
to delete such illegal, invalid or unenforceable provision unless that provision
held invalid shall substantially impair the benefits of the remaining portions
of this Agreement.

 

Section 4.07          Notices.  All notices, requests and other communications
to any party hereunder shall be in writing (including fax or similar writing)
and shall be given to:

 

if to the Company:

 

 

 

Ecolab Inc.

 

370 Wabasha Street North

 

Saint Paul, Minnesota 55102

 

Attn:

James J. Seifert

 

 

Executive Vice President, General Counsel and Secretary

 

Phone:

(651) 293-2981

 

Fax:

(651) 293-2471

 

12

--------------------------------------------------------------------------------


 

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

155 N. Wacker Drive

 

Chicago, IL 60606

 

Attn:

Charles W. Mulaney, Jr.

 

Phone:

(312) 407-0700

 

Fax:

(312) 407-0411

 

if to the Holders:

 

 

 

Cascade Investment, L.L.C.

 

2365 Carillon Point

 

Kirkland, WA 98033

 

Attn:

General Counsel

 

Phone:

(425) 889-7900

 

Fax:

(425) 803-0758

 

or such other address or fax number as such party may hereafter specify for the
purpose of giving such notice to such party.  Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this Section
4.07 and appropriate confirmation is received, or (b) if given by any other
means, when delivered in person or by overnight courier.

 

Section 4.08          Headings.  The headings in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement,
nor shall they affect their meaning, construction or effect.

 

Section 4.09          Counterparts.  This Agreement may be executed via
facsimile or electronic transmission and in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute one and the same instrument.

 

Section 4.10          Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement, and any dispute arising out of, relating to or in connection with
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflict of laws principles.  Each
of the parties hereto (a) consents to the exclusive personal jurisdiction and
venue in any action to enforce this Agreement in the federal or state courts
located in Wilmington, Delaware;  (b) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court;  and (c) agrees that it shall not bring any action relating to
this Agreement in any court other than the federal or state courts located in
Wilmington, Delaware.  Each of the parties hereto waives any right to trial by
jury with respect to any action, suit or proceeding arising out of or related to
this Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

ECOLAB INC.

 

 

 

 

By:

/s/Douglas M. Baker, Jr.

 

 

 

 

 

Name: Douglas M. Baker, Jr.

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

CASCADE INVESTMENT, L.L.C.

 

 

 

 

By:

/s/Michael Larson

 

 

 

 

 

Name: Michael Larson

 

 

Title: Business Manager

 

 

 

 

 

BILL & MELINDA GATES FOUNDATION TRUST

 

 

 

 

By:

/s/Michael Larson

 

 

 

 

 

Name: Michael Larson

 

 

Title: Investment Manager

 

--------------------------------------------------------------------------------